Citation Nr: 1541134	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-31 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of total right ankle replacement, to exclude a 100 percent temporary rating from November 30, 2011, to August 1, 2013.

2.  Entitlement to a separate, compensable rating for a scar, residual of treatment for service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to February 1974 and from May 1977 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted a temporary 100 percent total rating due to treatment for the service-connected right ankle condition requiring convalescence, from November 30, 2011 to June 20, 2012, and a 20 percent rating thereafter.  The Veteran appealed the assigned 20 percent rating, contending that his condition warranted a higher rating.

On June 20, 2012, during the pendency of the appeal, the Veteran received a total right ankle replacement.  Accordingly, the issue on appeal has recharacterized to more accurately reflect the Veteran's current condition.

In an October 2013 statement of the case, the RO extended the time period for the 100 percent rating to August 1, 2013, and assigned a 20 percent rating thereafter.  Since that increase did not constitute a full grant of the benefit sought, the issue of a rating in excess of 20 percent since June 20, 2012, remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2014, the Veteran testified via video conference at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of service connection for bilateral hip disability, left ankle disability, and left knee disability have been raised by the record in a May 1999 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The RO issued a notification letter in June 1999 informing the Veteran that those claims were not being reopened as he had not provided new and material evidence to reopen his claim, and were therefore denied.  However, that letter appears to have been sent in error, as there is no indication in the record that those claims were adjudicated at any time.  Therefore, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Since August 1, 2013, the Veteran's total ankle replacement residuals are manifested by chronic, severe painful motion and weakness.

2.  The Veteran has a painful scar resulting from treatment for his service-connected right ankle disability.

CONCLUSIONS OF LAW

1.  The criteria for a 40 rating, but not higher, for residuals of total right ankle replacement have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.73, Diagnostic Code 5056 (2015).

2.  The criteria for a 10 percent disability rating, but not higher, for a scar, residual of treatment for service-connected right ankle disability, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran currently receives a 20 percent rating for his service-connected right ankle disability under Diagnostic Code 5270-5056.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the bases for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  As noted above, the RO assigned a temporary 100 percent rating from November 30, 2011, to August 1, 2013, pursuant to Diagnostic Code 5056 Note (1).  The Board will not disturb that rating.  Consequently, the pertinent question before the Board is the severity of the right ankle condition since August 1, 2013.

Under Diagnostic Code 5056, a higher rating of 40 percent is warranted where the ankle replacement results in chronic residuals consisting of severe painful motion or weakness.  The primary evidence concerning the residuals from the total right ankle replacement comes from a February 2014 VA examination and the Veteran's medical treatment records.  The treatment records show that during the time period on appeal, the Veteran consistently complained of severe pain in his ankle, as well as limited range of motion, instability, tenderness, and numbness.  VA treatment records dated November 30, 2012, March 8, 2013, July 12, 2013, December 12, 2013, and January 14, 2014.

At the February 2014 VA examination, the Veteran complained of pain, spasms, paresthesias, numbness, and a lack of mobility in right ankle.  He reported that he pain is an 8 to 10 out of 10 on a daily basis, and that he treated his pain on occasion with Tylenol with codeine.  The Veteran also stated that he loses his balance and has had a few falls due to instability in his ankle.  He uses a brace, cane and orthopedic high top boot with inserts on a regular basis.  Range of motion testing revealed plantar flexion to 20 degrees, with no objective evidence of painful motion; dorsiflexion to 5 degrees, with no objective evidence of painful motion.  The range of motion did not change after repetitive-use testing.  As to additional functional loss during flare-ups, the examiner noted that there would be no increased loss of functionality or range of motion during flare-ups or when the joint is used over period of time, since there was no incapacitation, no change in range of motion after 3 repetitions, no pain and no flare-up during the examination.

Physical examination revealed pain on palpitation and muscle strength of 4/5.  Joint stability testing showed no evidence of laxity. The examiner noted that the Veteran does not have ankylosis of the ankle, subtalar or tarsal joint.  As to residuals of the total ankle joint replacement, the examiner noted that the Veteran has chronic residuals consisting of severe painful motion and/or weakness.  As to residuals of the arthroscopic surgery performed in November 2011, the examiner noted that the Veteran has decreased mobility and pain.

During his September 2014 Board hearing, the Veteran reiterated that he uses a cane due to losing his balance and falling.  He also stated that his right ankle is in a "frozen position," and that he has "no motion forward or backwards, left or right."

Based on the above, the Board finds that a 40 percent rating is warranted for residuals of the Veteran's total right ankle replacement.  As noted by the February 2014 VA examiner, the Veteran experiences chronic residuals consisting of severe painful motion and/or weakness.  This is consistent with the pain and instability reported by the Veteran during medical treatment and during his Board hearing.

Although the Veteran has some limited motion in his right ankle, a separate rating is not warranted under Diagnostic Code 5270 or 5271.  The criteria for Diagnostic Code 5056 contemplate motion that is limited by pain.  Assignment of a separate rating for limited motion under Diagnostic Code 5270/5271 and 5056 would constitute pyramiding as the Veteran would essentially be getting two ratings that compensate for his right ankle painful motion.  See 38 C.F.R. § 4.14 (2013). Accordingly, the Board finds that separate ratings are not warranted.

Lastly, the Board notes that the Veteran's medical treatment records show that he has complained of pain and paresthesias along the lateral scar of his ankle.  The scar is from a subtalar fusion performed in November 2011, to attempt to improve the Veteran's right ankle pain.  The Board finds that a separate rating is warranted for the scar under Diagnostic Code 7804, which provides for a 10 percent rating where the Veteran has one or two scars that are unstable or painful. The Board has also considered whether a higher rating is warranted.  However, the criteria for a higher rating under that code have not been met.  Additionally, the criteria for a rating under Diagnostic Codes 7800 to 7802, and 7805 to 7833 have not been met.

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated in January 2011 is of record.  The RO has obtained pertinent medical records including the Veteran's STRs and VA outpatient treatment reports.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Veteran was also provided with a VA examination in February 2014.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

Finally, the Veteran testified at a hearing before the Board in September 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015).  Accordingly, the Board finds that no further development is required in this case.


ORDER

Entitlement an increased rating of 40 percent, but no more, for residuals of total right ankle replacement is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a separate compensable rating of 10 percent for painful/unstable scar related to a service-connected right ankle disability is granted, subject to the laws governing payment of monetary benefits.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


